Citation Nr: 1017680	
Decision Date: 05/12/10    Archive Date: 05/26/10

DOCKET NO.  07-06 358A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Jeanne Schlegel, Counsel




INTRODUCTION

The Veteran had active service from June 1958 to November 
1965.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2006 rating decision from the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida.

This appeal was previously before the Board in August 2009, 
at which time the case was remanded to the RO for additional 
development.  As will be discussed herein, there has not been 
substantial compliance with the August 2009 remand 
instructions.  Therefore, another remand is necessary.  See 
Stegall v. West, 11 Vet. App. 268 (1998); D'Aries v. Peake, 
22 Vet. App. 97, 104-05 (2008)

As was pointed out previously in the August 2009 Board 
remand, a claim of entitlement to service connection for 
hypertension has been raised by the record, but has not been 
adjudicated by the Agency of Original Jurisdiction (AOJ).  
Therefore, the Board does not have jurisdiction over it and 
it is referred to the AOJ for appropriate action.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Before addressing the merits of the service connection for 
bilateral hearing loss, the Board finds that additional 
development of the evidence is required.

Specifically, the Veteran's representative has maintained 
that the 2010 VA examination was inadequate due to the 
examiner's failure to discuss the Veteran's account of 
continued hearing loss symptomatology since service and prior 
to his employment with General Motors (GM), as requested in 
the Board's 2009 Remand, warranting another Remand.  Having 
reviewed the 2010 VA examination report, the Board believes 
that the examination report is inadequate in this regard, 
requiring correction.  

As was noted by the Board in the August 2009 Remand, the 
Veteran has consistently reported, as he is competent to do, 
that his bilateral hearing loss began during active military 
service.  Washington v. Nicholson, 19 Vet. App. 362 (2005); 
Barr v. Nicholson, 21 Vet. App. 303, 307-08 (2007) (holding 
that lay testimony is competent to establish the presence of 
observable symptomatology); see also 38 C.F.R. § 3.159(a)(2).  
Similarly, the Veteran has provided a lay account of 
continued symptomatology since service and prior to his 
employment with GM.

The August 2009 Board Remand included action paragraphs: (1) 
requesting that a VA audio examination be scheduled, (2) 
requesting an opinion addressing whether it is at least as 
likely as not (50 percent or more likelihood) that any 
diagnosed hearing loss had its onset during active service or 
is related to any in-service disease or injury, including 
noise exposure on the flight line while working as a fuel 
systems mechanic. and (3) stating that the examiner "must" 
(emphasis added) acknowledge the Veteran's lay statements 
regarding continuity of symptomatology since service and 
prior to the Veteran's employment with GM.   

As pointed out by the Veteran's representative in argument 
presented in April 2010, the January 2010 VA examination 
report reflects that the examiner did not acknowledge or 
discuss the Veteran's lay statements regarding continuity 
since service and prior to the Veteran's employment with GM.  
In fact, the report reveals that this history is not even 
mentioned.  The Board described this direction as requisite 
as opposed to optional.  A Remand by the Board confers on the 
claimant, as a matter of law, the right to compliance with 
the remand orders.  Stegall v. West, 11 Vet. App. 268, 271 
(1998).  Failure of the Board to ensure compliance with 
remand instructions constitutes error and warrants the 
vacating of a subsequent Board decision.  Id.  The U. S. 
Court of Appeals for Veterans Claims (Court) also recently 
clarified that only substantial compliance, and not strict 
compliance, with the terms of an opinion request are 
required.  D'Aries v. Peake, 22 Vet. App. 97 (2008).  
Although, regrettably, it will result in additional delay in 
adjudicating this appeal, a remand is required to ensure 
compliance with the Board's previous August 2009 remand 
directives as to the VA examination and opinion.

Accordingly, the case is REMANDED for the following action:

1.  The Board requests that an addendum to 
the January 2010 VA examination report and 
opinion be obtained.  (Should a full 
examination be required, it is within the 
discretion of the RO/VA examiner to order 
this).  If possible, it is requested that 
the January 2010 VA examiner provide the 
addendum, addressing the Veteran's service 
connection claim for bilateral hearing 
loss.  If the January 2010 VA examiner is 
unavailable, a medical professional 
knowledgeable in this specialty area 
should be requested to provide the 
addendum opinion, if possible.  

The examiner is requested to again 
consider whether it is at least as likely 
as not (50 percent or more likelihood) 
that any diagnosed hearing loss had its 
onset during active service or is related 
to any in-service disease or injury, 
including noise exposure on the flight 
line while working as a fuel systems 
mechanic.  In doing so, the examiner must 
acknowledge and discuss the Veteran's lay 
statements of record to the effect that he 
has experienced symptoms of bilateral 
hearing loss in and since service and 
prior to his employment with GM, to 
include as related to possible delayed 
onset of hearing loss.  The Veteran is 
competent to report that he experienced 
symptoms of hearing loss in and since 
service, prior to his employment with GM.  
Barr v. Nicholson, 21 Vet. App. 303, 307-
08 (2007) (holding that lay testimony is 
competent to establish the presence of 
observable symptomatology).

2.  When the development requested has 
been completed, the RO should readjudicate 
the service connection claim for bilateral 
hearing loss.  If the benefits sought are 
not granted, the Veteran should be 
furnished a supplemental statement of the 
case (SSOC) and be afforded a reasonable 
opportunity to respond before the record 
is returned to the Board for further 
review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).

